PER CURIAM:
Under the Motor Carriers Act § 217(b), 49 U.S.C. § 317(b) (1976), Consolidated Freightways sued Terry Tuck for an amount still owing under the applicable ICC-approved tariff. Terry Tuck counterclaimed for fraud, alleging that the carrier knowingly misquoted the shipping rates. The district court granted Consolidated’s summary judgment motion for the amount still due, and it dismissed the counterclaim pursuant to Fed.R.Civ.P. 12(b)(6). The facts are admittedly indistinguishable from those occurring in Aero Trucking, Inc. v. Regal Tube Co., 594 F.2d 619 (7th Cir. 1979); Pettibone v. Richardson, 126 F.2d 969 (7th Cir. 1942), and F. Burkhart Mfg. Co. v. Fort Worth & D. C. Ry. Co., 149 F.2d 909 (8th Cir. 1945). We agree with the Seventh and Eighth Circuits that no claim for relief can be predicated on a carrier’s alleged fraudulent misquotation of tariffs. Accordingly, the district court’s judgment and order are AFFIRMED.